                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 ROBIN D.K. PEPPERS,

                      Plaintiff,

                     v.                          CAUSE NO.: 3:18-CV-871-PPS-MGG

 NEWS CENTER 16, et al.,

                     Defendants.

                                   OPINION AND ORDER

      Robin Dale Kilgore Peppers, a prisoner without a lawyer, filed an amended

complaint. ECF 5. “A document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I

must review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

      In the amended complaint, Peppers alleges that three news stations defamed him

by referring to him as “a terrorist,” “extremely dangerous,” and “a mad man” based on

his criminal charges of intimidation and information from the Mishawaka Police

Department. Under Indiana law, for a claim of defamation, “a plaintiff must prove four

elements: (1) a communication with defamatory imputation, (2) malice, (3) publication,

and (4) damages.” Hamilton v. Prewett, 860 N.E.2d 1234, 1243 (Ind. Ct. App. 2007).
Notably, in a previous order, I found that similar allegations in the initial complaint did

not state a claim because Peppers had not alleged facts to suggest that the news stations

acted with actual malice. ECF 4. In response, Peppers now alleges that the news stations

did not contact him directly to inquire about the facts underlying his criminal charge.

However, under Indiana law, “the failure to investigate does not in itself establish

malice” for purposes of defamation. Poyser v. Peerless, 775 N.E.2d 1101, 1108 (Ind. Ct.

App. 2002); see also Shine v. Loomis, 836 N.E.2d 952, 959 (Ind. Ct. App. 2005); Kitco, Inc. v.

Corp. for Gen. Trade, 706 N.E.2d 581, 589 (Ind. Ct. App. 1999).

       Peppers also alleges that the news stations defamed him by reporting that

Peppers did not appear in court because he was sick. He alleges that this statement was

false because his absence in court was the result of a staph infection and a denial of

medical treatment. However, based on these allegations, the news stations’ report was

neither defamatory nor false -- absent truly unusual circumstances, a criminal

defendant missing a court hearing due to sickness would not harm his or her

reputation, and describing a staph infection as a sickness may be imprecise, but it is not

false. In sum, the complaint does not state a claim upon which relief can be granted.

       For these reasons, the court DISMISSES this case pursuant to 28 U.S.C. § 1915A

because the amended complaint does not state a claim upon which relief can be

granted.

ENTERED: November 29, 2018

                                                   /s/ Philip P. Simon
                                                   PHILIP P. SIMON, JUDGE
                                                   UNITED STATES DISTRICT COURT


                                              2
